UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-1392



TYRONE ANDREWS,

                                            Plaintiff - Appellant,

         versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
3321-L)


Submitted:   May 28, 1998                  Decided:   June 10, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Andrews, Appellant Pro Se. Donna Carol Sanger, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his "Sup-

plemental Request for Leave to File Opposition," which the court

properly construed as a motion for relief from judgment under Fed.

R. Civ. P. 60(b). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Andrews v. EEOC, No.
CA-96-3321-L (D. Md. Nov. 4; Feb. 25, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2